DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/12/21. It is noted, however, that applicant has not filed a certified copy of the JP 2021-020827 application as required by 37 CFR 1.55.  See MPEP 215.01 for guidance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a development device including first and second chambers, first and second conveyance screws, a rotatable development roller, and a rotatable toner supply roller, wherein the first chamber is configured to accommodate a developer containing toner and a carrier,
wherein the toner supply roller is arranged facing the development roller and configured to carry and convey the developer supplied from the first chamber and supply only the toner to the development roller, where a rotation direction of the toner supply roller is opposite to a rotation direction of the development roller at a position where the toner supply roller and the development roller face each other;
an electro-conductive member arranged facing the toner supply roller and the development roller, downstream of the development position and upstream of a position where the toner supply roller is positioned closest to the development roller in the rotation direction of the development roller; and
a bias application unit configured to apply biases to the toner supply roller, the development roller, and the electro-conductive member during an image formation operation so that (i) a first potential difference is formed between the toner supply roller and the development roller to cause normally charged toner to travel from the toner supply roller to the development roller, (ii) a second potential difference is formed between the electro-conductive member and the development roller to cause normally charged toner to travel from the electro-conductive member to the development roller, and (iii) a third potential difference is formed between the electro-conductive member and the toner supply roller to cause normally charged toner to travel from the electro- conductive member to the toner supply roller, wherein the second potential difference is larger than the first potential difference and is larger than the third potential difference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach an electro-conductive member arranged facing the toner supply roller and the development roller, downstream of the development position and upstream of a position where the toner supply roller is positioned closest to the development roller in the rotation direction of the development roller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852